Poe cuanto, el apelante en su alegato pide la revocación de la. sentencia por ser inverosímil la prueba del Gobierno;
PoR cuanto, leída la evidencia en conexión con el alegato .del apelante parece que los testigos de cargo vieron el arma prohibida en las manos del acusado y no encontramos nada inverosímil en sus declaraciones, apareciendo del examen total del caso que se trata de uno sobre apreciación de prueba;
PiOR tanto, se declara sin lugar el recurso y en su consecuencia se confirma la sentencia apelada.